Exhibit 10.3

May 10, 2011

Alice Norsworthy

9163 Ridge Pine Trail

Orlando, FL 32819

Re: Employment Agreement

Dear Alice,

You and Universal City Development Partners, Ltd. d/b/a “Universal Orlando”
(hereinafter referred to as “UO” or the “Company”) have agreed as follows:

 

1. Definitions:

UO includes any subsidiary, or affiliated company or any division thereof now
existing or formed at any time after the date of this Agreement; any business
entity which may merge into UO or with which UO may be merged or consolidated;
any business entity which may acquire all or a substantial portion of the assets
or goodwill of UO; or any business entity which may result from a division or
other reorganization of UO.

 

2. Employment and Services:

 

  a) UO has employed you and you have agreed to perform your exclusive services
for UO upon the terms and conditions hereinafter set forth, and the UO employee
policies and procedures as communicated to you from time to time.

 

  b) You will perform such services as requested from time to time by the
Chairman and Chief Executive Officer, Universal Parks and Resorts (“UPR”), or
his duly authorized representatives. Your employment as Executive Vice
President, Marketing and Sales pursuant to this Agreement will commence as of
the date set forth above, it being understood that the Chairman and Chief
Executive Officer, UPR, or his duly authorized officers may assign you to render
your services in different occupational areas within UO, in their sole
discretion.



--------------------------------------------------------------------------------

3. Results and Proceeds:

As your employer, UO shall own all rights in and to the results and proceeds
connected with or arising out of, directly and indirectly, your services
hereunder.

 

4. Term; Renewal:

 

  a) The term of this Agreement shall commence as of the date set forth above
and continue until September 1, 2014.

 

  b) Option: UO shall have the irrevocable option to renew the term of this
Agreement for a period of twenty four (24) months, commencing on September 2,
2014 and continuing until September 1, 2016.

 

  c) In the event the Company exercises its right to renew your employment under
the option provided above, you shall be notified in writing not less than one
hundred eighty (180) days prior to the expiration date of the then current term.
In the event the Company does not elect to continue your employment at the
expiration of any term, no special severance consideration is provided. Rather,
standard Company practice (if any) shall apply.

 

  d) You agree and acknowledge that UO has no obligation to renew this Agreement
or to continue your employment after expiration of the term hereunder, and you
expressly acknowledge that no promises or understandings to the contrary have
been made or reached.

 

5. Compensation:

 

  a) Basic Salary: For all your services rendered under this Agreement, UO shall
pay you a salary at an annual rate of no less than $432,681.60, or at such
higher salary as may be determined by your performance review and the Executive
Vice President, Human Resources, Legal & Business Affairs, UPR. Such higher
salary shall subsequently be deemed the annual rate, commencing on such date as
the Executive Vice President, Human Resources, Legal & Business Affairs, UPR may
determine, for purposes of this Agreement.

 

  b) Such salary shall be payable in equal installments on UO’s regular paydays
during the term, subject to the usual and required employee payroll deductions
and withholdings. UO is not obligated to actually utilize your services, and in
the event it elects not to do so, you shall continue to be compensated under the
terms and conditions of this Agreement unless otherwise mutually agreed.

 

Page 2 of 6



--------------------------------------------------------------------------------

6. Covenants:

 

  a) You will not at any time during your employment by the Company or the
period of payment pursuant to Section 5 above be or become (i) interested or
engaged in any manner, directly or indirectly, either alone or with any person,
firm or corporation now existing or hereafter created, in any business which is
or may be competitive with the business of the Company and its affiliates, or
(ii) directly or indirectly a stockholder or officer, director, agent,
consultant or employee of, or in any manner associated with, or aid or abet, or
give information or financial assistance to, any such business. The provisions
of this paragraph will not be deemed to prohibit your purchase or ownership, as
a passive investment, of not more than five percent (5%) of the outstanding
securities of any company whose securities are publicly traded.

 

  b) You will not during (i) the period of your employment by the Company,
(ii) the period of payment pursuant to Section 5 above, or (iii) the period
ending one (1) year after the later of the periods described in the previous
clauses (i) or (ii) induce or attempt to induce any employees, consultants,
contractors or representatives of the Company (or those of any of its
affiliates) to stop working for, contracting with or representing the Company or
any of its affiliates or to work for, contract with or represent any of the
Company’s (or its affiliates’) competitors.

 

7. Place and Condition of Employment:

Your principal place of employment, unless otherwise specified, is the Orlando
office of UO. However, it is understood that you may be required to travel to
other locations on behalf of UO.

 

8. Vacation:

You shall be entitled to vacation with pay under the UO vacation plan. Any
unused vacation greater than forty (40) hours may not be “carried over” into
another year without the approval of your Department Head and the Human
Resources Department.

 

9. Termination:

UO may terminate your services as follows:

 

  a) The Company may terminate this Agreement for cause at any time without
advance notice. “Cause” will include, but not be limited to:

 

  (i) your material failure to perform your duties; or

 

  (ii) your material failure to comply with Company policies, including, without
limitation, those set forth in the Universal Orlando Code of Conduct, the
Employee Confidentiality and Non-Disclosure Agreement, the Universal Orlando
E-Mail Policy, the Universal Orlando Internet and Computer On-Line Services
Policy and the Universal Orlando Discrimination and Sexual Harassment Policy.

 

Page 3 of 6



--------------------------------------------------------------------------------

  b) In the event you have suffered a permanent and total disability, which
prevents your performance of your full-time duties under this Agreement, but in
no case shall such right be exercised until six (6) months from the date of the
commencement of such disablement.

 

10. Benefits:

During the term hereof and so long as you are not in breach of this Agreement:

 

  a) UO shall reimburse you for your reasonable and necessary business expenses
in accordance with its then prevailing policy (which shall include appropriate
itemization and substantiation of expenses incurred).

 

  b) You shall be entitled to participate in the group insurance benefit plans,
in accordance with their terms.

 

  c) You shall be entitled to participate in the UO 401(k) retirement program,
in accordance with its terms.

 

  d) You shall be entitled to participate in the UO Executive Incentive Plan
(the “Incentive Plan”) in accordance with the terms of the Incentive Plan, with
a target payout of $150,000.00 per fiscal year. However, no specific amount is
guaranteed.

 

  e) In the event that UO or its affiliates adopt a Long-Term Growth Plan, or
other long-term incentive plan in which UO executive officers generally are
eligible to participate (the “Long Term Incentive Plan”), you shall be entitled
to participate in the Long Term Incentive Plan in accordance with its terms. In
the event UO has terminated this Agreement in accordance with Section 9(a)
above, or if UO notifies you that your services are no longer required under
this Agreement, any participation in, and any rights and grants under, the
Incentive Plan, the Long Term Incentive Plan, the Variable Deferred Compensation
Plan and any other incentive plans will terminate immediately and no payment for
any period of participation will be due unless otherwise agreed to in writing.

 

  f) You shall be eligible to participate in the Company sponsored Variable
Deferred Compensation Plan, in accordance with its terms.

You further expressly agree and acknowledge that after expiration of the term
hereunder you are entitled to no additional benefits not expressly set forth
herein, except as specifically provided under the benefit plans referred to
herein and those benefit plans in which you may subsequently become a
participant, and subject in all cases to the terms and conditions of each such
plan.

 

Page 4 of 6



--------------------------------------------------------------------------------

11. Assignment of Agreement:

UO may assign this Agreement to any affiliate or successor in interest without
your prior consent. This Agreement is a personal services agreement and may not
be assigned by you.

 

12. Compliance with Policies:

Incorporated herein and made part of this Agreement are the Universal Orlando
Code of Conduct, the Universal Orlando E-Mail Policy, the Universal Orlando
Internet and Computer On-Line Services Policy, and the Universal Orlando
Discrimination and Sexual Harassment Policy (collectively, the “Policies”).
Compliance with such Policies, and any amendments thereto which you receive,
such amendments to be consistent with the tenor of the current Policies and not
in violation of public policy, are conditions to your continued employment. Any
material violation thereof shall constitute a breach of this Agreement, and is
grounds for termination as set forth in Section 9(a) above.

In addition to such Policies, also incorporated herein and made a part of this
Agreement is the Employee Confidentiality and Non-Disclosure Agreement. In view
of the fact that your position of service to UO is a unique one of trust and
confidence and, as a condition to your employment by UO under this Agreement,
you agree to sign and comply with each of the provisions of such Employee
Confidentiality and Non-Disclosure Agreement.

 

13. Termination of All Previous Agreements:

All prior personal employment service agreements (whether written, oral or
implied) between us, if any, are terminated as of the commencement of the term
of this Agreement.

 

14. Choice of Laws:

This Agreement shall be covered by and construed and enforced in accordance with
and subject to the laws of the State of Florida. Any legal proceeding brought by
either party to enforce any right or obligation under this Agreement, or arising
under any matter pertaining to this Agreement or the services to be rendered
hereunder, shall be submitted without jury before any court of competent
jurisdiction in the State of Florida. The parties hereto expressly waive trial
by jury.

 

15. Entire Agreement; Modification; Severability:

This Agreement sets forth the entire understanding between us; there are no
terms, conditions, representations, warranties or covenants other than those
contained herein. No term or provision of this Agreement may be amended, waived,
released, discharged or modified in any respect except in writing, signed by the
appropriate party(ies). No waiver of any breach or default shall constitute a
waiver of any other breach or default, whether of the same or any other term or
condition.

 

Page 5 of 6



--------------------------------------------------------------------------------

Any negotiated changes made regarding payments under this Agreement may result
in a twenty percent (20%) excise tax and additional penalties under the Internal
Revenue Code. The Company makes no representations regarding income tax
treatment for you, and you are solely responsible for any and all taxes or tax
penalties arising from any negotiated change in payments under this Agreement.
You are urged to consult with your own tax adviser regarding taxation of
separation benefits.

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

Very truly yours,

UNIVERSAL ORLANDO

/s/ John R. Sprouls

John R. Sprouls

Chief Executive Officer, Universal Orlando, and

Executive Vice President

Human Resources, Legal & Business Affairs, UPR

JRS:jal

 

AGREED:     /s/ Alice Norsworthy     May 11, 2011 Alice Norsworthy     Date

 

Page 6 of 6